As filed with the Securities and Exchange Commission on March 12, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Underlying Funds Trust ANNUAL REPORT December 31, 2011 Underlying Funds Trust Event Driven Growth of $10,000 - December 31, 2011 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in an index. Underlying Funds Trust Long/Short Equity Growth of $10,000 - December 31, 2011 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in an index. Underlying Funds Trust Market Neutral Growth of $10,000 - December 31, 2011 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in an index. Underlying Funds Trust Relative Value - Long/Short Debt Growth of $10,000 - December 31, 2011 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2007. *Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2007. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2007 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in an index. Underlying Funds Trust Managed Futures Growth of $10,000 - December 31, 2011 ^Since inception data for the Fund is as of 9/28/2011 Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on September 28, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. Underlying Funds Trust Event Driven Allocation of Portfolio Assets - December 31, 2011 * Investments are a percentage of Total Net Assets. ^ Amount is less than 0.5% Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - December 31, 2011 * Investments are a percentage of Total Net Assets. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - December 31, 2011 * Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - December 31, 2011 * Investments are a percentage of Total Net Assets. Underlying Funds Trust Managed Futures Allocation of Portfolio Assets - December 31, 2011 * Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – December 31, 2011 (Unaudited) The following expense example is presented for Event Driven, Long/Short Equity, Managed Futures, Market Neutral, and Relative Value – Long/Short Debt (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 – 12/31/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The example below includes, but is not limited to, investment advisory fees and operating services fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. XPENSE EXAMPLE Underlying Funds Trust Expense Example – December 31, 2011 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/11 12/31/11 7/1/11-12/31/11+ Actual^…………… $ $ $ Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $10.00. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.74%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/11 12/31/11 7/1/11-12/31/11+ Actual^…………… $ $ $ Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $10.15. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.64%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – December 31, 2011 (continued) (Unaudited) Market Neutral Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/11 12/31/11 7/1/11-12/31/11+ Actual^…………… $ $ $ Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $9.98. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on shortpositions, of 3.27%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Relative Value – Long/Short Debt Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/11 12/31/11 7/1/11-12/31/11+ Actual^…………… $ $ $ Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $9.94. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.45%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – December 31, 2011 (continued) (Unaudited) Managed Futures Expenses Beginning Ending Paid Account Account During Value Value Period 9/28/11 12/31/11 9/28/11-12/31/11+ Actual^…………… $ $ $ Hypothetical (5% return before expenses)**……. ^Excluding interest expense, your actual expenses would be $5.03. ** Excluding interest expense, your hypothetical expenses would be $5.12. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense, of 2.06%, multiplied by the average account value over the period, multiplied by 93/365 (to reflect the since inception date ofSeptember 28, 2011). If interest expense were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Event Driven Schedule of Investments December 31, 2011 Fair Shares Value COMMON STOCKS - 54.3% Aerospace & Defense - 1.6% Exelis, Inc. $ Goodrich Corp. Point Blank Solutions, Inc. (a) Total Aerospace & Defense Auto Components - 1.0% Cooper-Standard Holding, Inc. (a) Delphi Automotive PLC (a) Federal-Mogul Corp. (a) Tenneco,Inc. (a) Visteon Corp. (a) Total Auto Components Automobiles - 0.5% Autocanada, Inc. (a) General Motors Co. (a) (f) Total Automobiles Beverages - 0.5% PepsiCo, Inc. Biotechnology - 1.4% Actelion Ltd. Amarin Corp PLC - ADR (a) Grifols SA - ADR (a) Pharmasset, Inc. (a) Total Biotechnology Capital Markets - 1.0% E*Trade Financial Corp. (a) Och-Ziff Capital Management Group LLC Total Capital Markets Chemicals - 1.6% Ferro Corp. (a) Solutia, Inc. (a) Total Chemicals Commercial Banks - 0.0% Suntrust Banks, Inc. Commercial Services & Supplies - 0.7% GlobalOptions Group, Inc. (a) WCA Waste Corp. (a) Total Commercial Services & Supplies Communications Equipment - 1.8% Blue Coat Systems, Inc. (a) InterDigital, Inc. Motorola Mobility Holdings, Inc. (a) Ruggedcom, Inc. (a) Tekelec (a) Total Communications Equipment Construction & Engineering - 0.1% Wavin NV (a) Construction Materials - 0.3% Cimpor Cimentos de Portugal SGPS SA Vulcan Materials Co. Total Construction Materials Containers & Packaging - 2.1% Rock-Tenn Co. Temple-Inland, Inc. Total Containers & Packaging Diversified Telecommunication Services - 0.1% CenturyLink, Inc. Electric Utilities - 1.0% Central Vermont Public Service Corp. Exelon Corp. Iberdrola SA Progress Energy, Inc. Total Electric Utilities Electrical Equipment - 0.1% Newave Energy Holding SA SGL Carbon SE (a) Total Electrical Equipment Electronic Equipment, Instruments & Components - 0.2% GTSI Corp. (a) Laird PLC Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 1.6% C&J Energy Services, Inc. (a) Complete Production Services, Inc. (a) Rowan Cos, Inc. (a) Total Energy Equipment & Services Food & Staples Retailing - 0.0% Winn-Dixie Stores, Inc. (a) Food Products - 0.7% Ralcorp Holdings, Inc. (a) Sara Lee Corp. Total Food Products Gas Utilities - 0.2% AGL Resources, Inc. Health Care Equipment & Supplies - 1.3% Accuray, Inc. (a) Guided Therapeutics, Inc. (a) SonoSite, Inc. (a) Synovis Life Technologies, Inc. (a) Synthes, Inc. Total Health Care Equipment & Supplies Health Care Providers & Services - 1.3% American Dental Partners, Inc. (a) Healthspring, Inc. (a) Total Health Care Providers & Services Hotels, Restaurants & Leisure - 2.2% Buffets Restaurants Holdings,Inc. (a) (f) Cedar Fair LP Marriott International Inc. 1 29 McCormick & Schmicks Seafood Restaurants, Inc. (a) Morton's Restaurant Group, Inc. (a) Sonesta International Hotels Corp. Total Hotels, Restaurants & Leisure Household Durables - 0.0% Nobility Homes, Inc. Household Products - 0.1% The Clorox Co. Independent Power Producers & Energy Traders - 0.0% Dynegy, Inc. (a) Insurance - 2.6% Assured Guaranty Ltd. CNinsure, Inc. - ADR (a) Delphi Financial Group, Inc. Harleysville Group, Inc. Transatlantic Holdings Inc. Total Insurance Internet & Catalog Retail - 0.6% Expedia Inc. Liberty Interactive Corp. (a) Total Internet & Catalog Retail Internet Software & Services - 0.7% RightNow Technologies,Inc. (a) Yahoo!, Inc. (a) Total Internet Software & Services Life Sciences Tools & Services - 0.0% WuXi PharmaTech Cayman, Inc. - ADR(a) Machinery - 1.2% Charter International PLC Force Protection, Inc. (a) 0 0 Hamworthy PLC ITT Corp. Kverneland ASA (a) Xylem, Inc. Total Machinery Marine - 0.3% SeaCo Ltd. (a) Media - 6.9% AMC Networks, Inc. (a) British Sky Broadcasting Group PLC Cablevision Systems Corp. Charter Communications, Inc. (a) Cumulus Media, Inc. (a) Fisher Communications, Inc. (a) LIN TV Corp. - Class A (a) Live Nation Entertainment, Inc. (a) News Corp. The Reader's Digest Association, Inc. (Acquired 02/23/10 - 09/01/11, Cost $651,949) (a) (d) (f) Total Media Metals & Mining - 0.7% Camino Minerals Corp. (a) Commercial Metals Co. Corsa Coal Corp. (a) Grande Cache Coal Corp. (a) Halliburton Co. (a) Jaguar Mining, Inc. (a) Lundin MiningCorp. (a) MAG Silver Corp. (a) Ormet Corp. (Acquired 01/06/2010, Cost $11,406) (a) (d) Quandra FNX Mining Ltd (a) Walter Energy, Inc. Total Metals & Mining Multiline Retail - 0.6% 99 Cents Only Stores (a) Oil, Gas & Consumable Fuels - 7.0% Atlas Energy LP BP PLC - ADR El Paso Corp. Energy XXI Bermuda Ltd. (a) EV Energy Partner LP EXCO Resources, Inc. Heritage Commerce Corp. (a) Lone Pine Resources, Inc. (a) Marathon Oil Corp. Southern Union Co. The Williams Cos.,Inc. Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.5% Caraustar Industries, Inc. (Acquired 05/27/2010, Cost $302,686) (a) (d) (f) Tembec, Inc. (Acquired 06/04/2009, Cost $0) (a) (d) Tembec, Inc. (a) (f) Wausau Paper Corp. Total Paper & Forest Products Professional Services - 0.1% Anvil Mining Ltd. (a) Real Estate Investment Trusts (REITs) - 3.4% Huntingdon Real Estate Investment Trust (a) Sabra Health Care REIT, Inc. Total Real Estate Investment Trusts (REITS) Real Estate Management & Development - 1.1% MI Developments, Inc. Road & Rail - 0.0% YRC Worldwide, Inc. (a) Semiconductors & Semiconductor Equipment - 2.0% Advanced Analogic Technologies, Inc. (a) Aleo Solar AG (a) LTX-Credence Corp. (a) Magnachip Semiconductor Corp. (a) Netlogic Microsystems, Inc. (a) Novellus Systems, Inc. (a) Spansion, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 2.5% DemandTec, Inc. (a) Magma Design Automation, Inc. (a) Orc Group AB SuccessFactors, Inc. (a) Total Software Specialty Retail - 0.7% Broder Brothers Co. (a) (f) Charming Shoppes, Inc. (a) Total Specialty Retail Thrifts & Mortgage Finance - 0.2% First Niagara Financial Goup, Inc. People's United Financial Inc. Total Thrifts & Mortgage Finance Tobacco - 0.5% Philip Morris International,Inc. Trading Companies & Distributors - 0.3% RSC Holdings,Inc. (a) TOTAL COMMON STOCKS (Cost $39,585,242) $ . PREFERRED STOCKS - 0.9% Real Estate Investment Trusts (REITs) - 0.9% First Industrial Realty Trust, Inc. TOTAL PREFERRED STOCKS (Cost $602,881) $ Principal Amount CONVERTIBLE BONDS - 0.2% Marine - 0.2% DryShips, Inc. 5.000%, 12/01/2014 $ TOTAL CONVERTIBLE BONDS (Cost $156,174) $ CORPORATE BONDS - 7.1% Consumer Finance - 1.4% American General Finance Corp. 4.875%, 07/15/2012 Sears DC Corp. 9.140%, 03/13/2012 Total Consumer Finance Food Products - 0.0% Spectrum Brands Holdings, Inc. 12.000%, 08/28/2019 (Acquired 05/27/2010 - August 31, 2010, Cost $6,850) (d) Health Care Equipment & Supplies - 0.0% Human Touch LLC/Interactive Health Finance Corp. 15.000%, 03/30/2014 (f) 21 Hotels, Restaurants & Leisure - 0.5% The River Rock Entertainment Authority 9.000%, 11/01/2018 Lone Star Steakhouse 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $90,497) (d) (f) Total Hotels, Restaurants & Leisure Insurance - 1.0% MBIA Insurance Corp. 14.000%, 01/15/2033 (Acquired 07/06/2011, Cost $480,216) (b) (c) 14.000%, 01/15/2033 (b) Total Insurance Machinery - 0.1% Milacron EscrowCorp. 11.500%, 05/15/2011 (e) (f) Media - 0.8% Clear Channel Communications, Inc. 11.000%, 08/01/2016 5.750%, 01/15/2013 Total Media Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (d) (e) (f) Real Estate Investment Trusts (REITs) - 1.0% Huntingdon Real Estate Investment Trust 7.500%, 12/31/2016 (Acquired 11/10/2011, Cost $417,649) (c) (f) iStar Financial, Inc. 5.150%, 03/01/2012 Total Real Estate Investment Trusts (REITs) Specialty Retail - 0.4% The Bon-Ton Department Stores, Inc. 10.250%, 03/15/2014 Textiles, Apparel & Luxury Goods - 1.9% Broder Brothers Co. 12.000%, 10/15/2013 Brookstone Co, Inc. 12.000%, 10/15/2012 Total Textiles, Apparel & Luxury Goods TOTAL CORPORATE BONDS (Cost $5,754,850) $ ESCROW NOTES - 0.1% General Motors Co. (a) (f) General Motors Co. (a) (f) Lear Corp. (Acquired 11/18/2009, Cost $0) (a) (d) (f) Six Flags Entertainment Corp. (a) (f) 0 Smurfit-Stone Container Corp. (a) (f) 0 Spansion LLC Escrow (Acquired 05/27/2010, Cost $0) (a) (d) (f) US Oncology, Inc. Escrow (a) TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 1.0% American Medical Alert Corp. (f) Gerber Scientific, Inc (f) Keystone Automotive Operations, Inc (Acquired 05/27/10 - 03/28/11, Cost $871,807) (a) (d) (f) Portola Packaging, Inc (Acquired 05/27/2009, Cost $515,000) (d) (f) Sanofi (a) TOTAL RIGHTS (Cost $1,386,807) $ WARRANTS - 0.0% General Motors Co. Expiration July 2016, Exercise Price: $10.00 (a) Expiration July 2019, Exercise Price: $18.33 (a) Huntingdon Real Estate Investment Trust Expiration December 2016, Exercise Price: $90.00 (a) (f) Spare Backup, Inc. Expiration July 2012, Exercise Price: $1.00 (Acquired 09/02/2008, Cost $0) (a) (e) 0 TOTAL WARRANTS (Cost $30) $ PURCHASED OPTIONS - 0.6% Contracts Call Options - 0.2% Cablevision Systems Corp. Expiration February 2012, Exercise Price: $17.00 Volatility S&P 500 Expiration February 2012, Exercise Price: $32.50 45 Diamond Foods, Inc. Expiration March 2012, Exercise Price: $39.00 23 Expiration March 2012, Exercise Price: $40.00 11 InterDigital, Inc. Expiration March 2012, Exercise Price: $55.00 Yahoo!, Inc. Expiration January 2012, Exercise Price: $17.50 Total Call Options Put Options - 0.4% Linkedin Corp. Expiration February 2012, Exercise Price: $55.00 SPDR S&P rust Expiration January 2012, Exercise Price: $53.00 90 Expiration January 2012, Exercise Price: $122.00 Expiration January 2012, Exercise Price: $123.00 Expiration January 2012, Exercise Price: $124.00 Expiration January 2012, Exercise Price: $125.00 Expiration February 2012, Exercise Price: $120.00 Expiration February 2012, Exercise Price: $123.00 Groupon, Inc. Expiration January 2012, Exercise Price: $19.00 Huntington Ingalls Industries Expiration June 2012, Exercise Price: $30.00 23 Total Put Options TOTAL PURCHASED OPTIONS (Cost $907,217) $ MONEY MARKET FUNDS - 6.7% Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 12/31/2031, 0.16% (b) TOTAL MONEY MARKET FUNDS (Cost $5,319,360) Total Investments (Cost $53,712,561) - 70.9% Other Assets in Excess of Liabilities - 29.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt PIK Payment In-Kind (a) Non-income producing. (b) Variable Rate Security. The rate shown represents the rate at December 31, 2011. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited). Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2011, the market value of these securities total $856,569 which represents 1.1% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited). Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2011, the market value of these securities total $2,229,225 which represents 2.8% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At December 31, 2011, the market value of these securities total $3,221,728which represents 4.1% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Securities Sold Short December 31, 2011 Fair Shares Value COMMON STOCKS - 1.7% Capital Markets - 0.1% Credit Suisse Group AG - ADR $ Deutsche Bank AG UBS AG Total Capital Markets Commercial Banks - 0.1% Royal Bank of Scotland Group PLC - ADR Construction Materials - 0.3% Texas Industries, Inc. Internet & Catalog Retail - 0.2% Homeaway, Inc. Internet Software & Services - 0.1% Zillow, Inc. Media - 0.7% DreamWorks Animation SKG Inc. Scripps Networks Interact, Inc. Time Warner Cable,Inc. Total Media Metals & Mining - 0.1% James River Coal Co. Semiconductors & Semiconductor Equipment - 0.1% First Solar, Inc. TOTAL COMMON STOCKS (Proceeds $1,300,348) $ INVESTMENT COMPANIES - 16.5% Other Investments - 16.5% CurrencyShares Euro Trust Industrial Select Sector SPDR Fund iShares Russell 2000 Index Fund SPDR Barclays Capital High Yield Bond ETF SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $13,617,834) $ Principal Amount Value CORPORATE BONDS - 0.5% Textiles, Apparel & Luxury Goods - 0.5% Brookstone Co, Inc. 13.000%, 10/15/2014 $ TOTAL CORPORATE BONDS (Proceeds $404,995) FOREIGN GOVERNMENT NOTES/BONDS - 2.0% Executive, Legislative, and Other General Government Support - 2.0% France Government Bond OAT 3.250%, 10/25/2021 Spanish Government Bond 5.500%, 04/30/2021 Total Executive, Legislative, and Other General Government Support TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Cost $1,566,640) Total Securities Sold Short (Proceeds $16,889,817) - 20.7% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Options Written December 31, 2011 Call Options Contracts Value Assured Guaranty Ltd. Expiration: January 2012, Exercise Price: $15.00 $ Atlas Energy LP Expiration: January 2012, Exercise Price: $26.00 23 BP PLC Expiration: January 2012, Exercise Price: $44.00 86 Votality S&P 500 Expiration: February 2012, Exercise Price: $40.00 45 Cedar Fair LP Expiration: January 2012, Exercise Price: $22.50 46 Rydex Currency Shares Expiration: January 2012, Exercise Price: $135.00 46 Diamond Foods, Inc. Expiration: March 2012, Exercise Price: $45.00 34 E Trade Financial Corp. Expiration: January 2012, Exercise Price: $9.00 45 Expiration: January 2012, Exercise Price: $10.00 45 90 Energy XXI Bermuda Ltd. Expiration: January 2012, Exercise Price: $34.00 Groupon, Inc. Expiration: January 2012, Exercise Price: $24.00 Huntington Ingalls Industries Expiration: June 2012, Exercise Price: $35.00 23 InterDigital, Inc. Expiration: March 2012, Exercise Price: $75.00 Expiration: March 2012, Exercise Price: $30.00 iShares Russell 2000 Index Fund Expiration: January 2012, Exercise Price: $70.00 Linkedin Corp. Expiration: February 2012, Exercise Price: $75.00 96 Live Nation Entertainment, Inc. Expiration: January 2012, Exercise Price: $10.00 70 Expiration: January 2012, Exercise Price: $7.50 News Corp. Expiration: January 2012, Exercise Price: $17.50 23 Rock-Tenn Co. Expiration: January 2012, Exercise Price: $60.00 34 SPDR S&P rust Expiration: January 2012, Exercise Price: $57.00 90 Expiration: January 2012, Exercise Price: $129.00 56 Expiration: February 2012, Exercise Price: $127.00 Spectum Brands Holdings, Inc. Expiration: January 2012, Exercise Price: $30.00 11 Yahoo!, Inc. Expiration: January 2012, Exercise Price: $21.00 Total Call Options Put Options Huntingt Put Opt6/1222.500 Expiration: June 2012, Exercise Price: $22.50 23 SPDR S&P 500 Expiration: January 2012, Exercise Price: $49.00 Expiration: January 2012, Exercise Price: $117.00 Expiration: January 2012, Exercise Price: $119.00 Expiration: January 2012, Exercise Price: $120.00 Expiration: February 2012, Exercise Price: $113.00 Expiration: February 2012, Exercise Price: $118.00 56 Expiration: January 2012, Exercise Price: $113.00 68 34 Expiration: January 2012, Exercise Price: $115.00 68 68 Expiration: January 2012, Exercise Price: $120.00 68 68 Expiration: January 2012, Exercise Price: $121.00 23 Expiration: January 2012, Exercise Price: $122.00 90 90 Expiration: January 2012, Exercise Price: $123.00 23 23 Groupon, Inc. Expiration: January 2012, Exercise Price: $15.00 Time Warner Cable, Inc. Expiration: January 2012, Exercise Price: $60.00 46 Linkedin Corp. Expiration: February 2012, Exercise Price: $40.00 Yahoo!, Inc. Expiration: January 2012, Exercise Price: $14.00 BP PLC Expiration: January 2012, Exercise Price: $37.50 52 Volatility S&P 500 Expiration: February 2012, Exercise Price: $23.00 45 Exelon Corp. Expiration: January 2012, Exercise Price: $41.00 Scripps Network Interactive Expiration: January 2012, Exercise Price: $40.00 11 Industrial Select Sector SPDR Expiration: January 2012, Exercise Price: $31.00 68 Expiration: January 2012, Exercise Price: $32.00 68 Total Put Options Total Options Written (Premiums received $782,256) $ The accompanying notes are an integral part of these financial statements. Fair Values of derivative instruments on the Statement of Assets and Liabilities as of December 31, 2011: Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written Options Written option contracts, at value $ Total $ $ The effect of derivative instruments on the Statement of Operations for the period ended December 31, 2011: Amount of Realized Gain (Loss) on Derivatives Derivatives Equity Contracts Purchased Options (Included with Realized Gain (Loss) on Investments in Unaffiliated Issuers) $ ) Written Options Total $ Change in Unrealized Appreciation (Depreciation) on Derivatives Derivatives Equity Contracts Purchased Options (Included with Unrealized Appreciation (Depreciation) on Investments in Unaffiliated Issuers) $ ) Written Options Total $ The average quarterly market value of purchased and written options during the period ended December 31, 2011 were as follows: Purchased options $ Written options $ ) The accompanying notes are an integral part of these financial statements. The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of December 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks $ Preferred Stocks - - Convertible Bonds - - Corporate Bonds - Escrow Notes - Rights - Warrants - Purchased Options - - Money Market Funds - - Total Long Investments in Securities $ Securities Sold Short: Common Stocks - - Investment Companies - - Corporate Bonds - - Foreign Government Notes/Bonds - - Total Securities Sold Short $ $ $
